Citation Nr: 0201513
Decision Date: 02/14/02	Archive Date: 05/09/02

DOCKET NO. 00-12 315               DATE FEB 14, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

The propriety of the initial rating for post-traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to April 1976 and
October 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a September 1999 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan, which granted service connection for PTSD and
assigned a non-compensable rating, effective August 1996.

REMAND

A preliminary review of this appeal reveals that in light of an
outstanding Travel Board hearing request, this matter is not ready
for appellate disposition. In the veteran's substantive appeal
dated in May 2000, the veteran, through his representative,
requested a local hearing before the BVA. A service organization
hearing worksheet dated June 2000, indicated that a Travel Board
hearing was still requested despite the scheduling of a hearing
before the RO. A notice for Travel Board hearing was sent to the
veteran in November 2001. The hearing was scheduled for December
2001. The veteran failed to appear. It appears that the
notification was not sent to the address of record and was returned
as undeliverable. Specifically, noted upon the envelope received in
November 2001 was "no such number". The claims folder does not
contain a change of address from the veteran.

After careful review of the record, the, Board observes that the
claims file does not appear to contain a written withdrawal of the
request for a Travel Board hearing. See 38 C.F.R. 20.704(e) (2001).
The Board acknowledges a June 2001 VA Form 646, Statement of
Accredited Representation in Appealed Case, which requests that the
veteran's file be forwarded to the Board. Nevertheless, it is not
clear from this statement whether or not the veteran intended to
withdraw his hearing request. As such, the Board finds that the
hearing request is still pending.

In light of the foregoing, this matter is REMANDED to the RO for
the following:

2 -

The veteran should be scheduled for a Travel Board hearing before
a Member of the Board at the next available opportunity. Should the
veteran withdraw his hearing request, or otherwise indicate that he
no longer desires a BVA hearing, the matter should be returned to
the Board for appellate review.

The purpose of this REMAND is to satisfy a hearing request, and the
Board does not intimate any opinion as to the merits of the case,
either favorable or unfavorable, at this time. The veteran is free
to submit any additional evidence and/or argument he desires to
have considered in connection with his current appeal. No action is
required of the veteran until he is notified.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

3 -



